Case 1:18-cr-00015-AKH Documen t682 Filed 05/05/20 Page 1 of 1

wun, “ASE 1:18-cr-00015-AKH Document 681 Filed 05/04/20 Page 1 of 1

 

 

(oP ee U.S. Department of Justice

a

SD, Bee”

a United States Attorney

Southern District of New York
The Silvio J. Mollo Building
One Saint Andrew's Plaza .
New York, New York 10007 f

BY ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

 

Re: United States v. Eugene Castelle, S7 18 Cr. 15 (AKH)

Dear Judge Hellerstein:

 

The Government respectfully submits this letter motion wit regard to defendant Eugene
Castelle’s current release on bail pending appeal due to COVID-19. The defendant is currently
under mandatory home incarceration, subject to a period of quarantine before the Pretrial Services
Office fits the defendant with the necessary electronic monitoring equipment. On April 16, 2020,
at the request of the Pretrial Services Office, this Court ordered an additional 14-day extension of
the quarantine period before installation of the electronic monitoring equipment because the
defendant was experiencing COVID-19-like symptoms. (Dkt. 677).

The Pretrial Services Office has now informed the parties that the defendant was tested for
COVID-19 on April 20 and received a positive test result several days later. Accordingly, with
the consent of all parties, the Government requests that the Court further extend the defendant’s

mandatory quarantine, and the deadline for installation of the electronic monitoring equipment, by
an additional 14 days to May 18, 2020.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

 
 
     

by: _\ ,
Jacéb R. Fidde
Hagan Scotten
Assistant United States Attorneys

(212) 637-1024 / 2410

 

rs
"

nan

oc: Richard Levitt, Esq. (by ECF)
Pretrial Services Officer Ashley Cosme (by email)
